department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas date date tax_exempt_and_government_entities_division number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers phone fax certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated march 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reasons org does not operate exclusively for charitable purposes as noted in sec_1_501_c_3_-1 of the regulations this section provides an organization will be regarded as operated exclusively for one or more it engages primarily in activities which accomplish exempt purposes only if one or more of such exempt purposes specified in sec_501 org failed to meet the operational_test described in sec_1_501_c_3_-1 org primary activity is providing recreational facilities and social congregation of members and their guests specifically you have not shown you are operated for one or more purposes described in c of the code but a substantial part of your funds and activities serve the private interest of your members rather than a charitable purpose additionally you have not demonstrated that no part of your net_earnings inures to the benefit of private shareholders or individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns shouid be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation nanette m downing director eo examinations sincerely yours internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations causeway street room boston ma department of the treasury date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we propose to revoke our recognition of your exempt status as an organization described in sec_501 of the internal_revenue_code the code we enclose our report of examination explaining why we are proposing this action if you accept our proposal please sign and return the enclosed form_6018 consent to proposed action - sec_7428 we will issue a final revocation letter determining you are not an organization described in sec_501 after the issuance of the final revocation letter we will publish an announcement that you have been deleted from the cumulative list of organization contributions to which are deductible under sec_170 of the code if you do not respond to this proposal we will similarly issue a final revocation letter failing to respond to this proposal may adversely impact your legal standing to seek a declaratory_judgment because you may be deemed to have failed to exhaust administrative remedies if you do not agree with our proposed revocation and wish to protest our proposed revocation to the appeals_office of the internal_revenue_service then you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision this written request is called a protest for your protest to be valid it needs to contain certain specific information which generally includes a statement of the facts the applicable law and arguments in support of your position for the specific information needed for a valid protest please refer to page of the enclosed publication the examination process and page of the enclosed publication how to appeal an irs decision on tax-exempt status if you do submit a valid protest then an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process please not that the fast track mediation services referred to in publication generally do not apply after issuance of this letter letter rev catalog number 34809f you may also request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the eo rulings and agreements function then no further administrative appeal will be available to you within the irs on the matter if you receive a final revocation letter you will be required to file federal_income_tax returns for the tax period s shown above as well as for subsequent years you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient heading of this letter time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination form_6018 letter rev catalog number 34809f form 886a name of taxpayer explanation of items schedule no or exhibit yeat period ended department of the treasury - internal_revenue_service org ein ein 20xx legend org organization name country - country issue xx -- date ein - ein city - city should the tax exempt status of the org be revoked because it is not operated exclusively for educational and charitable purposes under sec_501 c of the internal_revenue_code facts original incorporation the org the org filed articles of organization on august 19xx with the secretary's office of corporations and taxation in the city org’s purpose was the promotion of good citizenship and good government in the community state and nation the discussion of historical literary and educational subjects including country history literature and culture the promotion of sociability and good fellowship among the members and their guests the encouragement of musical recreational and athletic activities the establishment and maintenance ofa suitable place for reading rooms libraries recreational facilities and social congregation of members and their guests and to do all that is necessary and incidental to the carrying out of these purposes the irs granted org exemption from federal_income_tax in june 19xx as a social and recreational club sec_501 of the internal_revenue_code the code’ articles of amendment on march 20xx org filed articles of amendment with the secretary of the city that changed the purpose and other lawful provisions of the corporation the amended purpose was charitable educational and cultural specifically the organization’s purposes are the preservation and teaching of city culture history and literature promotion of good citizenship and good government in the community state and nation the encouragement of musical recreational and amateur athleticism amongst youth and the community providing scholarships and to do all things necessary and incidental to the carrying out of these purposes the amended other lawful provisions state this corporation is organized and operated exclusively for education and charitable purposes within the meaning of sec_501 of the code the corporation shall not carry on any other activities not permitted to be carried on by a corporation exempt from federal_income_tax under sec_501 of the code application_for charitable status the irs received form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code from org on october 20xx org’s cover letter stated this organization has amended form 886-a rev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein ein 20xx its articles of incorporation to reformulate as a charitable and educational_organization in addition to its cultural mission the organization was originally incorporated in 19xx and has existed as a community and cultural club on form_1023 org answered no to part vii question are you a successor to another organization the instructions state that you are a successor if you have substantially taken over all of the assets or activities or another organization been converted or merged from another organization or installed the same officers directors or trustees as another organization that no longer exists and that had purposes similar to your purposes in part ix financial data org completed the schedule for the current tax_year 20xx and the succeeding tax years 20xx and 20xx the part ix instructions state for purposes of this schedule years in existence refer to completed tax years if in existence or more years complete the schedule for the most recent tax years if in existence less than year provide projections of your likely revenues and expenses for the current_year and the following years the form_1023 instructions for part iv narrative description of your activities state using an attachment describe completely and in detail your past present and planned activities org’s attachment listed the following activities monthly organizations partnerships golf tournaments education program entertainment liquor sales weekly bingo facility rental for private events of members and the public proceeds to pay operating cost and student scholarships licensed liquor sales establishment with bar service at events promote city history and culture with other community-based no room for hate and school cultural programs town of raise money for scholarships from music dance heritage days and on march 20xx the irs granted org federal tax exemption as a public charity promoting education with an effective date of october 20xx sec_501 and sec_509 of the code activities org’s principal activities have continued to be providing facilities and services for the pleasure and recreation of its members and their guests org operates a function hall and bar and maintains a rental house and parking lot on the property org allows nonmembers to rent the function hall for private events and org provides the bar staff set-up and clean-up services department of the treasury - internal_revenue_service form 886-a cev page -2- law form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein ein 20xx an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 section sec_501 of the code the following organizations are exempt from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office section sec_501 of the code in order to be exempt as an organization described in section sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c - a an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in section sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 an organization may be exempt as an organization described in sec_501 if it is organized and operated exclusively for one or more of the form 886-a crev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein ein 20xx following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals sec_1_501_c_3_-1 an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education sec_1_501_c_3_-1 the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 i taxpayer's position org agrees with the proposed revocation of its tax-exempt status as described in sec_501 of the code government's position org s primary activity as stated in its original articles of incorporation is for the establishment and maintenance of a suitable place for reading rooms libraries recreational facilities and social congregation of members and their guests org allows public use of their facilities for private events members of the public may rent the facility and purchase liquor and other beverages from the bar org uses the income derived from the private events as with other income to operate and maintain the facility sec_1_501_c_3_-1 prohibits the earnings from rental income to inure to the benefit of org’s members by maintaining their facilities the rental income also benefits the private interests of the members and not a public interest which is prohibited by sec_1_501_c_3_-1 org does not conduct any of the planned educational activities programs and partnerships that were included in part iv of its form_1023 application treas reg a charitable c -1 d and sec_1_501_c_3_-1 i require that f orm a rev department of the treasury -in ternal revenue service i page -4- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service org ein ein 20xx is organization's educational function is the promotion of education and the instruction of the public on subjects useful to the individual and beneficial to the community org is not organized and operated exclusively for educational not exempt because it purposes as required in sec_1_501_c_3_-1 based on the above facts and law cited it is the government's position that org does its application_for not operate exclusively for the educational_purposes described in charitable status org has failed to meet the operational_test required under sec_501 of the code and applicable regulations and is not exempt from federal_income_tax for all years beginning on or after january 20xx conclusion the org no longer meets the requirements to qualify as exempt from federal_income_tax under sec_501 as described in sec_501 therefore its exempt status under c of the internal_revenue_code will be revoked effective january 20xx as a taxable entity org is required to file form_1120 u s_corporation income_tax return for the periods open under statute whether or not there is taxable_income under sec_6501 these periods include the years ending december 20xx and subsequent tax years i orm 886-a rev ‘de artment of the treasu - internal_revenue_service page -5-
